Citation Nr: 1818105	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected neck disability prior to September 6, 2016, and a rating in excess of 30 percent thereafter.

2. Entitlement to an initial, compensable rating for service-connected tension headaches.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the hearing is associated with the claims file.

The Board remanded the matter in June 2016 and August 2017 for further development.

In January 2018, the RO granted service connection for tension headaches with a noncompensable rating. The Veteran did not file any document with VA expressing disagreement with the January 2018 decision; however, the tension headaches are a manifestation of the Veteran's service-connected neck disability. When the Veteran disagreed with the level of compensation awarded for the neck disability, he did not limit his appeal to one manifestation, but rather was seeking the highest rating or ratings available for disability due to his service-connected neck disability. See AB v. Brown, 6 Vet. App. 35 (1993). Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2017). The Board is therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the neck disability. For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his neck disability, his appeal encompassed ratings for all manifestations of the condition. The award of the separate rating for tension headaches in the January 2018 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating action on appeal. Thus, the issues before the Board include the initial ratings for tension headaches.


FINDINGS OF FACT

1. Prior to September 6, 2016, the preponderance of the evidence showed forward flexion of the cervical spine greater than 15 degrees, without ankylosis, favorable or unfavorable, of the cervical spine or the entire spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2. From September 6, 2016, the preponderance of the evidence showed forward flexion of the cervical spine limited to 15 degrees or less, without ankylosis, favorable or unfavorable, of the cervical spine or the entire spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

3. The service-connected tension headaches were not manifested by characteristic prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for service-connected neck disability prior to September 6, 2016, and a rating in excess of 30 percent thereafter have not been met. 38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2. The criteria for a compensable rating for tension headaches have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. The Veteran's entire history is reviewed when making disability evaluations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45; Mitchell. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks an increased rating for service-connected cervical spine degenerative joint and disc disease with spinal stenosis and subluxation and accompanying headaches.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to Diagnostic Codes 5235 to 5243. 38 C.F.R. § 4.71a. The following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 20 percent evaluation will be assigned for a cervical spine disability where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion (ROM) of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

The General Rating Formula for Diseases and Injuries of the Spine specifies that the above evaluations are for limitation of range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It also specifies that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal combined range of motion of the cervical spine is 340 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA. Note (3). The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees. Notes (2) and (4). Finally, associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. Note (1).

The Veteran contends that his cervical spine degenerative joint and disc disease with spinal stenosis and subluxation and accompanying headaches is worse.

In March 2008, the VA received the results of Dr. M.F.'s private examination of the Veteran's cervical spine. All neurological testing was within normal limits. Range of motion testing of the cervical spine revealed forward flexion to 43 degrees; extension to 46 degrees; right lateral bending to 25 degrees; left lateral bending to 23 degrees; right rotation to 45 degrees; and left rotation to 64 degrees. Pain was noted at the ends of range of motion. Pain was most notable on right rotation and bilateral lateral bending. Passive range of motion revealed no significant difference from active. 

The Veteran was afforded a VA examination in May 2010. The Veteran reported he took pain medication for migraines as needed, applied ice and sometimes heat, used special neck pillows, received chiropractor treatments, and used a TENS unit. He also reported constant burning aching pain at the base of is skull that radiated to his upper back on the left and to his right shoulder. He reported daily flare-ups that were a 10 out of 10 severity and lasted two hours. The functional limitation of the flare-ups resulted in lying down and self-treatment of the flare-up. Headaches were noted as an associated feature. He could walk up to one mile, but would feel a tightening of neck muscles at about three-quarters of a mile. The effects of the cervical disability on his mobility was not walking more than one mile. The effects on his activities of daily living were mostly not impacted, but he may receive assistance from his girlfriend. The effects on his usual occupation included rescheduling appointments because of headaches and neck pain. He could not play basketball, do martial arts, or back-pack. He limited his golf activities, yard work and housework. He could not sit on a recliner. He had limited movement of his head and while driving would turn his entire body to see in the back. There were no incapacitating episodes in the last 12 months.

On physical examination, posture and gait were noted as normal. The position of the head was fixed with limited motion. Curvatures of the spine were flattened. Symmetry in appearance was normal; however, symmetry limited. The rhythm of spinal motion was limited. There was point tenderness of paraspinal muscles, but no swelling or lesions. Range of motion testing of the cervical spine revealed forward flexion to 25 degrees; extension to 27 degrees; right lateral flexion to 10 degrees; left lateral flexion to 12 degrees; right lateral rotation to 52 degrees; and left lateral rotation to 60 degrees. Repetitive use resulted in pain, fatigue, and loss of endurance on all range of motion testing and the loss of one degree in left lateral flexion; loss of two degrees in right lateral flexion; loss of one degree in left lateral rotation; and loss of two degrees in right lateral rotation. All neurological, sensory, and motor testing was normal. The examiner diagnosed degenerative disc disease of the cervical spine.

A September 2012 treatment record noted the Veteran took daily pain medication for chronic headaches. He also reported neck stiffness and a constant achy pain.

In a May 2013 private neck disability questionnaire, the Veteran was diagnosed with moderate to severe cervical spondylosis/degeneration to include moderate disc degeneration at C4/C5, C5/C6 and multilevel degenerative joint disease. The examiner indicated that the Veteran first experienced pain on testing forward flexion range of motion between 15 and 30 degrees. The functional loss caused by the pain was noted as guarded and limited motion with right upper extremity paresthesia. There was no ankylosis. The examiner indicated sensory loss at the right posterior hand and right deltoid area. There were reflex changes at the right triceps. There was tenderness at the suboccipital and bilateral cervical spine. There was swelling in the right suboccipital area. There were muscle spasms at the right suboccipital and right cervical spine. There was muscle atrophy at the right lateral deltoid and biceps. There was muscle weakness at the right deltoid and with bilateral grip. There was crepitus at the right occipital and right C4/5 and C5/6. There was also multilevel muscular cicatricial fibrosis. The Veteran reported moderate to severe neck pain, daily headaches, torticollis/spasms, loss of range of motion, paresthesthesia, and ease of fatigue. The ability to stand or walk was not affected. Moderate right upper extremity and mild left upper extremity radiculopathy was diagnosed. The Veteran had been prescribed between one to two weeks of bedrest due to a period of acute signs and symptoms as the result of intervertebral disc syndrome (IVDS). Significant limitations in repetitive reaching and lifting as a result of the cervical spine were noted. Minimal limitation to the right with grasping, turning, or twisting objects was noted. There was moderate limitation to the right and minimal limitation to the left to use his arms for reaching. The cervical spine impairment was noted to cause headaches and exacerbate the Veteran's posttraumatic stress disorder (PTSD). The examiner noted that the Veteran was likely to be absent from work more than three times a month due to the cervical spine impairment. The examiner then opined that the Veteran was not capable of performing gainful employment due to the cervical spine impairment because of the severity of the condition and the ease of exacerbation.

A November 2013 VA treatment record showed the Veteran complained of severe neck pain and spasms after he slept in a chair. He had spasms in the occipital area intermittently. On examination, there was mild tenderness to the posterior neck and upper trapezius area. The assessment was an acute exacerbation of chronic neck pain.

In February 2014, the Veteran reported he woke up every day with headaches and neck pain.

The Veteran was afforded another VA examination in June 2014. The examiner diagnosed cervical strain and cervical spondylosis (degenerative joint disease). The Veteran reported moderate to severe stiffness, loss of range of motion, daily morning headaches, and numbness in the left arm and also down the right to a lesser degree. He had constant pain in the neck which is worse upon awakening, but he treats with ice and heat until the pain settles down. He took pain medication for his headaches. He reported flare-ups that occurred three times in the past five years. His neck pain becomes very severe and he used a special pillow and neck brace to ease the pain. The flare-ups may last up to three days and are incapacitating. He would stay at home until his neck was better.

On physical examination, range of motion testing of the cervical spine revealed forward flexion to 45 degrees; extension to 30 degrees, with pain at 40 degrees; right lateral flexion to 20 degrees, with pain at 20 degrees; left lateral flexion to 20 degrees, with pain at 20 degrees; right lateral rotation to 25 degrees, with pain at 25 degrees; and left lateral rotation to 30 degrees, with pain at 30 degrees. Repetitive use resulted in forward flexion to 30 degrees; extension to 30 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 30 degrees. Repetitive use resulted in additional limitation of range of motion and functional loss. The contributing factors to additional limitation of range of motion and functional loss were less movement than normal, excess fatigability, and pain on movement. There was localized tenderness of the cervical spine. Muscle strength testing was all normal and there was no muscle atrophy. Deep tendon reflexes of the bilateral biceps, triceps, and brachioradialis were absent. Sensation to light touch was normal in the right shoulder, but decreased in the left shoulder and the bilateral inner/outer forearm and hand/fingers. There was no radiculopathy in the right upper extremity, but there was mild radiculopathy of the upper radicular group of the left upper extremity. There was no ankylosis of the spine or any other neurological abnormalities. The Veteran had incapacitating episodes of at least one week, but less than two weeks during the last 12 months due to IVDS. A soft collar was used very uncommonly when the pain was really bad. The examiner noted that the Veteran could work at a position that minimizes motion of his neck, and could work at a desk job if it provided periods of respite. Walking and standing were generally not big issues unless he had a severe flare-up. The examiner noted that pain could significantly limit functional ability during flare-ups or repetitive use over a period of time, but that it would be mere speculation to express additional functional limitation in degrees of additional loss of range of motion because the Veteran was not examined during a flare-up or with repetitive use over a period of time.

The Veteran was afforded a Travel Board hearing in January 2016. The Veteran stated he had pain, stiffness, loss of motion, tingling in his hands, and headaches due to his neck disability. He stated he woke up every morning with a headache that he treated with pain medication and a special pillow. He also stated he used self-treatment such as stretching his neck out every day.

The Veteran was afforded another VA examination in September 2016. The examiner diagnosed cervical strain, degenerative arthritis of the spine, IVDS, spinal stenosis, and cervical subluxation. The Veteran reported headaches, tingles in both arms, and an inability to turn his neck. Flare-ups occurred if he moved suddenly. The cervical spine condition resulted in functional impairment that prohibited focus on screens or the road and difficulty with sitting up or writing.

On physical examination, range of motion testing of the cervical spine revealed forward flexion to 10 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 10 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees. The abnormal range of motion contributed to functional loss in the form of pain. Pain was noted on the examination and caused functional loss in all range of motion. There was evidence of pain with weight-bearing. There was objective evidence of localized tenderness of the cervical spine.  Repetitive use did not result in additional limitation of range of motion and functional loss. The examiner opined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time. Pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability with flare-ups. The examiner opined that an additional five degrees would be limited in all ranges of motion. Muscle spasm, localized tenderness, and guarding that resulted in abnormal gait or abnormal spine contour was noted. Additional factors contributing to disability were less movement than normal, weakened movement, disturbance of locomotion, interference with sitting, and interference with standing. Muscle strength testing was normal for the bilateral wrist dorsiflexion, finger flexion, and finger abduction and 4/5 for elbow flexion, elbow extension, and wrist flexion. There was no muscle atrophy. Deep tendon reflexes were all 1+. Sensation to light touch was decreased in the bilateral shoulder, inner/outer forearm, and hand/fingers. There was moderate radiculopathy of the upper radicular group and middle radicular group of the bilateral upper extremities. There was no ankylosis of the spine or any other neurological abnormalities. The Veteran had incapacitating episodes of less than one week during the last 12 months due to IVDS. No assistive devices were used. The examiner noted the functional impact of each condition was movement of the neck elicited severe pain and neck stiffness.

The Veteran was afforded another VA examination in January 2018. The examiner diagnosed cervical spine degenerative joint and disc disease with spinal stenosis and subluxation. The Veteran reported flare-ups one to two times a week to a 10 out of 10 level. He had to stop what he was doing, take pain medication, and apply ice and/or traction to gradually reduce the pain. Functional impairment due to the cervical spine condition resulted in difficulty turning his head in all planes and problem doing work overhead. 

On physical examination, range of motion testing of the cervical spine revealed forward flexion from 5 to 20 degrees; extension 5 to 0 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; right lateral rotation to 40 degrees; and left lateral rotation to 50 degrees. The abnormal range of motion contributed to functional loss by limiting his ability to look upwards and down as well as over his shoulders. Pain was noted on the examination on active and passive range of motion and caused functional loss in all range of motion. There was evidence of pain with weight-bearing and nonweight-bearing. There was tenderness to palpation along the paraspinous musculature.  Repetitive use did not result in additional limitation of range of motion and functional loss. The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because the Veteran was not examined after repetitive use over a period of time. The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran was not examined during a flare-up. Guarding that resulted in abnormal gait or abnormal spine contour was noted. Muscle strength testing was normal and there was no muscle atrophy. Deep tendon reflexes were all 1+. Sensation to light touch was all normal. There was moderate radiculopathy of the middle radicular group of the right upper extremity and mild radiculopathy of the middle radicular group in the left upper extremity. There was no ankylosis of the spine or any other neurological abnormalities. The Veteran had IVDS, but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. No assistive devices were used. The examiner noted the functional impact of the cervical spine pain with associated headaches and radicular symptoms made it difficult to do labor tasks and concentration on a task was diminished. 

The Veteran was afforded a VA headaches examination in January 2018. The examiner diagnosed tension headaches. The Veteran reported he treated headaches with chiropractic treatments, traction, ice and heat, and medication. The Veteran described his headache pain as constant head pain that pulsated or throbbed on both sides of the head and was worse with physical activity. He did not experience non-headache symptoms associated with the headaches. Headaches occurred daily. They were not characteristic prostrating attacks of migraine or non-migraine headache pain. The examiner noted the headaches impaired his concentration to tasks.

Cervical Spine Analysis

In consideration of the medical evidence of record under the laws and regulation as set forth above, the Board finds that the Veteran's service-connected degenerative joint disease of the cervical spine does not warrant a rating in excess of 20 percent prior to September 6, 2016, and does not warrant a rating in excess of 30 percent at any point during the pendency of the appeal. 

The Board notes at the outset that there is no evidence at any time for ankylosis, favorable or unfavorable, of the cervical spine or the entire spine. VA examiners in May 2010, June 2014, September 2016 and January 2018 have specifically denied the presence of any ankylosis. Further, the Board notes that the preponderance of the evidence does not show the Veteran's forward flexion at 15 degrees or less, even considering additional functional limitation due to pain, repetition, weakness, incoordination or fatigue prior to September 6, 2016. The range of motion testing conducted by the May 2010 examiner revealed forward flexion at 25 degrees with pain, and after repetitive use forward flexion was not further limited. The May 2013 examination revealed forward flexion between 15 to 30 degrees. The range of motion testing conducted by the June 2014 examiner revealed forward flexion at 45 degrees with pain, and after repetitive use forward flexion limited to 30 degrees. The range of motion testing conducted by the September 2016 examiner revealed forward flexion at 10 degrees with pain, and after repetitive use forward flexion was not further limited. The range of motion testing conducted by the January 2018 examiner revealed forward flexion from 5 to 20 degrees, and after repetitive use forward flexion was not further limited. In order to warrant a rating in excess of 20 percent, the preponderance of the evidence must show cervical forward flexion of 15 degrees or less. Thus, a rating of 30 percent is not warranted prior to September 6, 2016. As there is no evidence of ankylosis, favorable or unfavorable, a rating in excess of 30 percent is not warranted at any time during the appeal period. 

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5235 to 5243. Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 and Note (1). However, the Board notes that the evidence does not show any impairment other than that which has already been granted service connection. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 and Note (1). As such, a separate rating for impairment is not warranted. 

As the service-connected cervical spine disability specifically includes disc pathology, the Board is required to consider adjudicating it under the criteria for intervertebral disc syndrome (IVDS). Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). Under Diagnostic Code 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note. Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The Veteran's service-connected cervical spine disabilities are currently evaluated pursuant to Diagnostic Code 5242, which provides a rating for degenerative arthritis of the spine. As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation. Here, the Veteran reported to the May 2013 examiner that his IVDS cause incapacitation between one to two weeks during the past 12 months. The June 2014 examiner noted the Veteran's IVDS of the cervical spine resulted in incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months. The September 2016 examiner noted IVDS resulted in less than one week of bed rest over the past 12 months. The January 2018 examiner noted IVDS of the cervical spine did not result in any episodes that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. There were no incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, to warrant a higher disability rating of 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In conclusion, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 20 percent prior to September 6, 2016, or a rating in excess of 30 percent at any time during the appeal period. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Tension Headache Analysis

The Veteran's service-connected tension headaches currently are evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.124a, Diagnostic Code 8100. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017). A 10 percent rating is assigned under Diagnostic Code 8100 for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months. A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months. A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for tension headaches. The Veteran's service-connected tension headaches are manifested by complaints of daily headaches without characteristic prostrating attacks throughout the appeal period. The evidence shows that, although the Veteran continues to complain of tension headaches, they are not manifested by at least characteristic prostrating attacks averaging 1 in 2 months over the past several months (i.e., at least a 10 percent rating under Diagnostic Code 8100) such that an initial compensable rating is warranted at any time during the appeal period. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017). Thus, the Board finds that the criteria for an initial compensable rating for tension headaches have not been met.



ORDER

An initial rating in excess of 20 percent for service-connected neck disability prior to September 6, 2016, and a rating in excess of 30 percent thereafter is denied.

An initial, compensable rating for service-connected tension headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


